Citation Nr: 1613844	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Haddock, Counsel


INTRODUCTION

The Veteran had active naval service from August 2001 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in April 2012.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board, most recently in June 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his PTSD symptoms of chronic sleep impairment, flattened affect, estrangement from others, and disturbances of mood are found to more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in the ability to establish effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent scheduler evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for his PTSD because his level of impairment is worse than contemplated by the currently assigned rating.

At a September 2008 VA examination, the Veteran reported that he experienced symptoms of sleep impairment, irritability, anger, anxiety, and alcohol abuse.  The Veteran reported that he had attended college for one year, but that he was currently working in construction with relatives.  He reported that he was currently married and had one child.  He reported that he and his wife did experience marital problems, but that he had a good relationship with his child.  The Veteran reported that he received treatment for his PTSD and was maintained on psychotropic medication.  He reported that his medication had a calming effect.  The Veteran reported that while he enjoyed watching football and spending time with his cousins, he did not have many friends that were not family members.  The Veteran reported that he experienced sleep impairment, in that he was only able to sleep for 4-5 hours per night and that he felt tired as a result.  The Veteran reported that he experienced panic attacks that consisted of feeling panicked for several minutes approximately 1-2 times per week.    

Upon mental status examination, the Veteran was noted to be clean and neatly groomed.  His psychomotor activity and speech were unremarkable and he was cooperative toward the examiner.  The Veteran's affect was normal and his mood was described as "fair."  The Veteran was oriented to person, time, and place and his attention was intact.  His thought processes and content were unremarkable and there was no evidence that the Veteran experienced delusions or hallucinations.  The Veteran was noted to understand the outcome of his behavior and partially understood that he had a problem.  The Veteran did not exhibit any inappropriate behavior, but he was not able to interpret proverbs appropriately.  The Veteran denied obsessive or ritualistic behavior.  The Veteran did not have suicidal or homicidal ideations, he had good impulse control, and his memory was normal.  The examiner noted that the Veteran's PTSD did not impact his ability to conduct the activities of daily living.  The examiner diagnosed PTSD and alcohol abuse and noted that the Veteran's alcohol abuse was only partially due to his PTSD.  In this regard, the examiner noted that the Veteran was raised in an alcoholic family and that he also had a personality disorder which accounted for most of his "acting out."  The examiner noted that the Veteran's Global Assessment of Functioning scale score (GAF), relating only to his symptoms of PTSD, of 70.  The examiner further noted that the Veteran's PTSD was unlikely to improve without treatment.  The examiner specifically noted that the Veteran's PTSD was manifested by social and occupational impairment productive of transient or mild symptoms and decreased work efficiency and the ability to perform occupational tasks only in a time of significant stress. 

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining an evaluation.

At the Veteran's hearing before the Board in April 2012, the Veteran indicated that he was on medication for depression.  He also indicated that he had lost work as a result of his PTSD, and that children would be afraid of him, and his spouse noted that he was highly irritable and tended to isolate more than he used to.

At a January 2013 VA examination, the Veteran reported that he was still married, but that he and his wife struggled with communication problems.  He reported that while he had a good relationship with his five year old son, he had few friendships or social contacts outside the home.  The Veteran reported that he was not currently employed, but that he had completed a certification course in heating and air conditioning and that he hoped to work in that field in the future.  The Veteran reported that he continued to receive mental health counseling at the VA Medical Center and that he was maintained on psychotropic medication.  The Veteran reported experiencing recurrent recollections and physiological distress at exposure to external or internal cues.  He reported that he made an effort to avoid thoughts, feelings, conversations, activities, places, and people that reminded him of his in-service traumatic events.  He reported that he experienced a feeling of detachment or estrangement from others, irritability and angry outburst, sleep impairment, hypervigilance, anxiety, disturbances in motivation and mood, difficulty adapting to stressful circumstances, and exaggerated startle response. 

Upon mental status examination, the Veteran was alert and oriented.  His affect was flattened, but he did not have a depressed mood.  The Veteran did not exhibit memory impairment, suspiciousness, or impairment in speech.  There was also no current evidence of panic attacks, impaired judgment, impaired understanding, or impaired abstract thinking.  There was no gross impairment in thought processes or communication or the ability to establish and maintain work and social relationships.  There were no suicidal or homicidal ideations, delusions, hallucinations, obsessional rituals, inappropriate behavior, or inability to perform activities of daily living.  The Veteran did not exhibit impaired impulse control.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 62.  The examiner noted that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

At a December 2015 VA examination, the Veteran reported that he was still married to his wife of 11 years, but that their relationship was "rocky."  He reported that he did not interact much with his 8 year old son and that he did not socialize with other people.  The Veteran reported that he spent most of his time watching sports on television.  The Veteran reported that he was currently not working and that he was not receiving mental health treatment.  The Veteran was noted to experience recurrent and distressing dreams.  It was noted that the Veteran avoided distressing memories and external reminders of his traumatic experiences.  The Veteran had a markedly diminished interest or participation in significant events and he felt detached and estranged from others.  The Veteran reported that he was irritable, experienced angry outbursts, and that he had trouble sleeping.  

Upon mental status examination, the Veteran was noted to be anxious, suspicious, and have disturbances in motivation and mood.  There was no evidence of panic attacks, memory impairment, restricted affect, speech impairment, impaired judgment, impaired thinking or thought processes, impaired communication, difficulty adapting to stressful circumstances, suicidal or homicidal ideations, or spatial disorientation.  The Veteran did not exhibit inappropriate behavior, there was no evidence that he experienced hallucinations or delusions, and there was no evidence that he neglected his personal hygiene.  The Veteran did not have impaired impulse control or engage in obsessional rituals which interfered with his routine activities.  The examiner confirmed the diagnosis of PTSD.  The examiner noted that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A review of the record shows that the Veteran receives periodic treatment at the VA Medical Center for various disabilities, to include PTSD.  A review of the treatment notes of record shows that he has routinely reported symptoms of frustration, detachment from others, anger, irritability, sleep impairment, marital problems, anhedonia, depression, lack of energy, and hypervigilance.  He is generally noted to present as casually dressed, cooperative, alert and oriented, and without impairment in speech, thought processes, impulse control, judgment, concentration, or memory.  He is usually noted to have an anxious mood with congruent affect.  He has not been noted to be a persistent danger to himself or others as there is no indication that he has presented with suicidal or homicidal ideations.  He has been maintained on psychotropic medication.  His PTSD symptoms have been noted, at times, to be moderate in severity.

Of record are statements from the Veteran in which he describes the symptoms resulting from his PTSD.  In a July 2008 statement, the Veteran reported that he had changed since active service.  He reported he was easily angered, quick tempered, anxious, very alert, depressed, and isolative.  His spouse corroborates that he is highly irritable and isolative.

In an April 2013 statement, the Veteran's spouse reported that the Veteran was easily distracted, that he would go into rages, and that he had angry outbursts.  She reported that he did not show affection or emotion, even when drastic or deadly events occurred.  She reported that their marriage had suffered as a result of his PTSD and that they had separated on several occasions.  She also reported that the Veteran had trouble building a bond with his son, that he had trouble establishing effective relationships in the workplace, and that he was generally difficult and impatient.

In his April 2013 notice of disagreement, the Veteran reported that his relationship with his family had been impaired, that he isolated himself from others, and that he was emotionless.  He reported that he was constantly depressed and lonely, that he experienced panic attacks more than once per week.  The Veteran reported he had been fired from at least three jobs and that while he had attended school after his separation from active service, he had been unable to stay focused or concentrate.  The Veteran also reported that he had difficulty remembering and being able to retain information.

In an April 2013 statement, the Veteran's spouse reported that the Veteran was easily distracted, that he would go into rages, and that he had angry outbursts.  She reported that he did not show affection or emotion, even when drastic or deadly events occurred.  She reported that their marriage had suffered as a result of his PTSD and that they had separated on several occasions.  She also reported that the Veteran had trouble building a bond with his son, that he had trouble establishing effective relationships in the workplace, and that he was generally difficult and impatient.

Giving the Veteran the benefit of the doubt, the Board finds that his PTSD symptoms of sleep impairment, flattened affect, estrangement from others, and disturbances of mood are found to more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Veteran is isolative, depressed, and has difficulty in establishing and maintaining effective relationships and this, coupled with the other symptoms noted above, is of sufficient severity to warrant entitlement to a 50 percent rating throughout the entire time frame on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  




ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claim for an initial rating in excess of 50 percent for PTSD, the record reflects that the most recent VA examiner indicated that the Veteran was unemployed but did not indicate that it was because of his PTSD.  Similarly, during previous examination, the Veteran noted that he had lost time from work because of his PTSD but did not specifically contend that he was unemployable because of his PTSD or that it prevented him from securing or maintaining a substantially gainful occupation.  An additional examination and opinion is therefore required.  In the event the Veteran does claim that he is unemployable because of his symptoms of PTSD, the Board further finds that when the RO readjudicates the claim, that readjudication should include consideration of an included claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD, to include an opinion as to whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disabilities, to include PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claim for a rating in excess of 50 percent for PTSD, to include, if appropriate, entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


